PER CURIAM.
Daniel Drews violated the terms of his supervised release and . was sentenced, in November 2016, to 8 months of imprisonment and 24 more months of supervised release. He appealed that sentence, and the appeal was submitted to this panel on April 3, 2017. Since the appeal was submitted, Drews has served his full term of imprisonment, had his supervision revoked again, and been sentenced to 6 more months of imprisonment with no more supervised release.
“Final judgment in a criminal case means sentence. The sentence is the judgment.” Burton v. Stewart, 549 U.S. 147, 156, 127 S.Ct. 793, 166 L.Ed.2d 628 (2007) (per curiam) (quoting Berman v. United States, 302 U.S. 211, 212, 58 S.Ct. 164, 82 L.Ed. 204 (1937)). Because Drews is no longer serving the sentence, and therefore the judgment, now on appeal, the appeal is moot. See United States v. Maxie, No. 16-1448, 693 Fed.Appx. 465, 2017 WL 3084423 (8th Cir. July 20, 2017) (per curiam).
Accordingly, we dismiss this appeal.